IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA                 :   No. 232 MAL 2020
                                             :
                                             :
             v.                              :   Petition for Allowance of Appeal
                                             :   from the Order of the
                                             :   Commonwealth Court
STEVEN A. VONEIDA                            :
                                             :
                                             :
PETITION OF: KENNETH VONEIDA                 :


                                     ORDER



PER CURIAM

     AND NOW, this 27th day of October, 2020, the Petition for Allowance of Appeal is

DENIED.